Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  February 02, 2016

The Court of Appeals hereby passes the following order:

A16A0589. LESTER ROBERT BAKER v. THE STATE.
A16A0590. LESTER ROBERT BAKER v. THE STATE.

      Appellant has filed with this court Motions for Appointment of Counsel.
Additionally, it appears that there is a motion pending before the trial court in which
appellant seeks to have counsel appointed to represent him. Therefore, this case is
hereby remanded to the trial court for consideration and ruling on the pending motion
for Appointment of Counsel. After ruling on said motion, the appellant may file a
new notice of appeal.



                                        Court of Appeals of the State of Georgia
                                                                             02/02/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.